Case 2:18-bk-21585-SK                   Doc 20 Filed 09/18/19 Entered 09/18/19 05:45:33                                               Desc
                                         Main Document    Page 1 of 5




  B2100A (Form 2100A) (12/15)


                            United States Bankruptcy Court
                            _______________
                            Central         District Of _______________
                                                        California

        Jorgiana Marisa Salinas
  In re ______________________________,                                     2:18-bk-21585-SK
                                                                   Case No. ________________



                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
  A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
  Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
  transfer, other than for security, of the claim referenced in this evidence and notice.


   U.S. BANK TRUST NATIONAL ASSOCIATION,                                       New Penn Financial, LLC d/b/a
   AS TRUSTEE OF THE LODGE SERIES IV TRUST
  ______________________________________                                      Shellpoint Mortgage Servicing
                                                                              ____________________________________
             Name of Transferee                                                           Name of Transferor

  Name and Address where notices to transferee                                 Court Claim # (if known): 6-1
  should be sent:                                                              Amount of Claim: $415,797.76
   c/o BSI Financial Services                                                  Date Claim Filed: 12/11/18
   1425 Greenway Drive, Ste 400
   Irving, TX 75038
         800-327-7861
  Phone: ______________________________                                               800-365-7107
                                                                              Phone: __________________________
                              5243
  Last Four Digits of Acct #: ______________                                                               5243
                                                                              Last Four Digits of Acct. #: __________

  Name and Address where transferee payments
  should be sent (if different from above):
   c/o BSI Financial Services
   314 S. Franklin St 2nd Floor
   Titusville, PA 16354
  Phone: _______________________________
                              5243
  Last Four Digits of Acct #: _______________



  I declare under penalty of perjury that the information provided in this notice is true and correct to the
  best of my knowledge and belief.

     /s/ Michelle Ghidotti-Gonsalves
  By:__________________________________                                             09/16/2019
                                                                               Date:____________________________
          Transferee/Transferee’s Agent


  Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
            Case 2:18-bk-21585-SK                        Doc 20 Filed 09/18/19 Entered 09/18/19 05:45:33                                               Desc
                                                          Main Document    Page 2 of 5

314 S Franklin St. / Second Floor                                                                                                                             08-27-2019
PO Box 517
Titusville, PA 16354                                                                                                                          Sent via First Class Mail
800-327-7861
814-217-1366 Fax
https://myloanweb.com/BSI                                                                                                   New Account Number:
                                                                                                                              Old Account Number:
                                                                                                                         Property Address: 7865 ARNETT STREET
                                                                                                                                            DOWNEY CA 90241

     JORGIANA SALINAS
     7865 ARNETT ST
     DOWNEY CA 90241




                                                      NOTICE OF SERVICING TRANSFER
  The servicing of your mortgage loan is being transferred to BSI Financial Services, effective 08-19-2019. The transfer of servicing does not affect
  any term or condition or the mortgage loan other than terms directly related to the servicing of the loan.

                                                         WHAT THIS MEANS FOR YOU
  After this date, BSI Financial Services will be collecting your mortgage loan payments from you. As referenced above, your loan number may
  have changed; however, nothing else about your mortgage loan will change.

  SHELLPOINT MORTGAGE SERVICING, your prior servicer, was collecting your payments. SHELLPOINT MORTGAGE SERVICING will not accept any
  payments received by you after the day preceding 08-19-2019, at which point BSI Financial Services, as your new servicer, will start accepting
  payments received from you going forward.

  Customers can send all payments due on or after 08-19-2019, to BSI Financial Services at this address:

  Via First Class Mail                                                               Via Priority or Overnight Mail
  BSI Financial Services                                                             BSI Financial Services
  PO Box 679002                                                                      Lockbox Number 679002
  Dallas, TX 75267-9002                                                              1200 E. Campbell Rd. Ste. 108
                                                                                     Richardson, TX 75081

  If you have any questions for either your prior servicer, SHELLPOINT MORTGAGE SERVICING, or your new servicer, BSI Financial Services, about
  your mortgage loan or this transfer, please contact them using the information below:

  Prior Servicer                                                                     New Servicer
  SHELLPOINT MORTGAGE SERVICING                                                      BSI Financial Services
  Customer Care                                                                      Customer Care
  PO BOX 51850                                                                       314 S Franklin St, 2nd Floor
  LIVONIA MI 48151                                                                   Titusville, PA 16354
  800-365-7107                                                                       800-327-7861

  Under Federal law, during the 60-day period beginning on the effective date of the transfer of the loan, a loan payment received by your old
  servicer on or before its due date (including any grace period allowed under the mortgage loan instruments) may not be treated by the new
  servicer as late, and a late fee may not be imposed on you.




  Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
  Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
  If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
  liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
  circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
  otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
          Case 2:18-bk-21585-SK                       Doc 20 Filed 09/18/19 Entered 09/18/19 05:45:33 Desc
Automatic Withdrawal Customers:
                                                       Main Document                 Page 3 of 5
                                          If your payments are currently set for automatic withdrawal from your checking or savings account,
SHELLPOINT MORTGAGE SERVICING will discontinue the auto-withdrawal service on 08-18-2019.

Next Steps: Please be sure to send a check to BSI Financial Services for your next payment along with the enclosed temporary coupon. If you
would like to continue having your payments automatically withdrawn, BSI Financial Services would be happy to set you up on our Automatic
Withdrawal Program (ACH). Please complete the attached Automatic Clearing House (ACH) Application and return to BSI Financial Services via
fax or mail as outlined in the application. If you need assistance in completing the application, please contact our Customer Care department at
800-327-7861.

You will be receiving a monthly statement in the mail from BSI Financial Services. The following payment options are available to make your
mortgage payment: regular mail, expedited or overnight mail such as UPS or FedEx at the addresses provided above; complete the attached
Automatic Clearinghouse Application to participate in ACH weekly, bi-weekly, or monthly; schedule a one-time or recurring payment via
https://myloanweb.com/BSI; Pay by Phone by calling 800-327-7861; and, and Western Union using the city code “BSI” and the state “PA”.

We look forward to servicing your loan. Please contact us at 800-327-7861 with any questions or concerns.

Sincerely,
Customer Care Department
BSI Financial Services
NMLS # 38078; # 126672

* This is an attempt to collect a debt. Any information obtained will be used for that purpose.

Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the transfer of
servicing rights may not affect your insurance because we do not service mortgage life or disability premiums. However, if you wish to retain
optional insurance, we would suggest that you contact your current optional product service provider.

                      Qualified Written Request - Notice of Error or Information Request
Under the Real Estate Settlement Procedures Act, a qualified written request is a written correspondence (other than notice on your payment
coupon or other payment medium supplied by us) regarding the servicing of your loan which identifies your name, account number, and the
specific reasons for the request, such as an error on your loan account or a request for information. Any qualified written request you wish to
submit must be sent to:

                                                                      BSI Financial Services
                                                                Attn: Qualified Written Requests
                                                                314 S Franklin St / Second Floor
                                                                           PO Box 517
                                                                       Titusville, PA 16354




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
            Case 2:18-bk-21585-SK                        Doc 20 Filed 09/18/19 Entered 09/18/19 05:45:33                                               Desc
                                                          Main Document    Page 4 of 5

314 S Franklin St. / Second Floor                                                                                                                             08-27-2019
PO Box 517
Titusville, PA 16354
800-327-7861
814-217-1366 Fax
https://myloanweb.com/BSI                                                                                                     RE: Account Number:
                                                                                                                         Property Address: 7865 ARNETT STREET
                                                                                                                                            DOWNEY CA 90241


     JORGIANA SALINAS
     7865 ARNETT ST
     DOWNEY CA 90241




  Dear Borrower:

  Welcome to BSI Financial Services. The servicing of your loan with SHELLPOINT MORTGAGE SERVICING has been transferred to BSI Financial
  Services, and BSI Financial Services is servicing the loan on behalf of the current creditor LODGE SERIES IV TRUST, to whom the debt is owed.

  As of the date of this letter, your total unpaid principal balance is $291,203.42 due to LODGE SERIES IV TRUST, and your escrow account balance
  is $-5,497.25. Your next payment due is in the amount of $1,546.28. Your current interest rate is 4.875%.

  The total debt inclusive of all past due interest and fees, if any, is $410,942.53. Because of interest, late charges, and other charges that may
  vary from day-to-day, the amount due on the day you pay may be greater; therefore, if you pay the amount shown above, an adjustment may
  be necessary after we receive your payoff funds. Please contact BSI Financial Services at 800-327-7861 within 48 hours of when you intend to
  remit payoff funds to confirm the payoff amount. We will inform you of any adjustments prior to posting the payoff funds.

  For further information, please write to us at the address listed above or call us toll-free at 800-327-7861. Monday - Friday 8:00 a.m. - 11:00
  p.m. (ET) and Saturday 8:00 a.m. - 12:00 p.m. (ET).

  Unless you notify this office within thirty (30) days after receiving this notice that you dispute the validity of this debt, or any portion thereof,
  this office will assume this debt is valid. If you notify this office in writing within thirty (30) days after receiving this notice that you dispute the
  validity of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of the judgment and mail you a copy
  of the judgment or verification. Upon your written request for the name and address of the original creditor within the thirty (30) day period
  after receiving this notice, this office will provide you with the name and address of the original creditor, if different from the current creditor.
  Your loan may be sold by the current creditor to another party at any time.

  A consumer has the right to request in writing that a debt collector or collection agency cease further communication with the consumer. A
  written request to cease communication will not prohibit the debt collector or collection agency from taking any other action authorized by law
  to collect the debt. Please send the written request to:
                                                                 BSI Financial Services
                                                                 Attn: Customer Care
                                                           314 S Franklin St, Second Floor
                                                                      PO Box 517
                                                                  Titusville, PA 16354

  BSI Financial Services may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your
  account may be reflected in your credit report. You have the right to dispute the accuracy of the information reported by submitting a Qualified
  Written Request. Submitting a Qualified Written Request does not relieve the customer of the responsibility of making their scheduled
  payments.



  Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
  Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
  If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
  liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
  circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
  otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
          Case 2:18-bk-21585-SK                 Doc 20 Filed 09/18/19 Entered 09/18/19 05:45:33 Desc
                                                   Main Document            Page 5 of 5
Qualified Written Request - Notice of Error or Information Request: Under the Real Estate Settlement Procedures Act, a qualified written
request is a written correspondence (other than notice on your payment coupon or other payment medium supplied by us) regarding the
servicing of your loan which identifies your name, account number, and the specific reasons for the request, such as an error on your loan
account or a request for information. Any qualified written request you wish to submit must be sent to:

                                                                      BSI Financial Services
                                                                Attn: Qualified Written Requests
                                                                314 S Franklin St / Second Floor
                                                                           PO Box 517
                                                                       Titusville, PA 16354

If you have any questions or concerns, please contact our office toll-free at 800-327-7861.

                                             Important Information About Your Rights

BSI Financial Services
1425 Greenway Drive, Suite 400
Irving, TX 75038
800-327-7861
Fax: (972) 692-7083
NMLS # 38078
Office Hours: Mon. – Thurs. 8:00 am to 8:00 pm (ET), Fri. 8:00 am to 5:00 pm (ET), Sat. 8:00 am to 12:00 pm (ET).


California Residents
The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection
Practices Act require that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They
may not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or
misleading statements or call you at work if they know or have reason to know that you may not receive personal calls at work.
For the most part, collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may
contact another person to confirm your location or enforce a judgment. For more information about debt collection activities,
you may contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.




Sincerely,
BSI Financial Services
NMLS # 38078; # 126672

This is an attempt to collect a debt. Any information obtained will be used for that purpose.

Enclosures:
Temporary Coupon
Automatic Clearing House Application (“ACH”)
Servicemembers Civil Relief Act Notice
Fees and Costs




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS # 38078
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
